PD-1201-15

             ou^           0(-                t \YV\\ Y\Cx

                           O              \   tXcs


        RECEIVED IN
 COURT OF CRIMINAL APEE&US   \\\;^ OcAoW-v
                                        tTfu


                                     V
         DEC 28 2015
                               i.     ^          \ -€^CaS

      Abel Acosta, Clerk

                                                                     Alpi Acosta, Clerk
   3f*                oV^ov^ ^^v 2_^-l-                      e w




                       V        AA                                     Co rxiL.




 but



                                                  <x c^ gAc v/our Ibe* ^ >Cj^-




                                                   quo a V^VlflX
\3l^S- \5                                                          7£3>4>7